DETAILED ACTION
Response to Amendment
The amendment filed on 5/31/2022 is acknowledged. Accordingly, claims 1-14 and 16-18 have been cancelled, claim 15 has been amended, claims 19-35 have been newly added; thus currently claims 15 and 19-35 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the area of claims 1, 26 and 34 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 15 and 19-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

In claim 15, the phrase “a multi-layer wavelength conversion film having an area and being a unitary construction”, and “wherein the photoluminescence film layer is in direct surface contact with the brightness enhancement film layer over the entire area of the brightness enhancement film”, the specification does not provide information regarding the area. 
Additionally, the lack of disclosure of the position, extent, or shape of the claimed area, prevents the precise determination of what is in direct contact.

Claims 19-25 are rejected as they depend from claim 15.

In claim 26, the phrase “a multi-layer wavelength conversion film having an area and being a unitary construction”, and “wherein the photoluminescence film layer is in direct surface contact with the light diffusive film layer over the entire area of the light diffusive film layer”, the specification does not provide information regarding the area. 
Additionally, the lack of disclosure of the position, extent, or shape of the claimed area, prevents the precise determination of what is in direct contact.

Claims 27-33 are rejected as they depend from claim 26.

In claim 34, the phrase “a multi-layer wavelength conversion film having an area and being a unitary construction”, and “the photoluminescence film layer in direct surface contact with the selected one of the brightness enhancement film layer or the light diffusive film layer over the entire area of the brightness enhancement film layer or the light diffusive film layer”, the specification does not provide information regarding the area. 
Additionally, the lack of disclosure of the position, extent, or shape of the claimed area, prevents the precise determination of what is in direct contact.

Claim 35 are rejected as they depend from claim 34

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 19, 23-24, 26-27, 29, 31-32, and 34-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saitoh et al. (WO 2015182685 A1, hereinafter, “Saitoh”, newly cited by the Examiner).

Regarding claim 15, Saitoh teaches a display backlight (wavelength conversion member and liquid crystal panel, see figure 1 and 5a), comprising: 
an excitation source (light source 1a, see fig 1) for generating excitation light with a peak emission wavelength from 445 nm to 465 nm (peak emission in the claimed range is known as wavelength of blue light, and emitted by 1a, see page 12 ¶ 7); and 
a multi-layer wavelength conversion film (layer 100- layer 101, see fig 5a) having an area (see area between 100 and 101, not labeled necessarily included in the layers) and being a unitary construction (as intended by Saitoh, see abstract and as seen in fig 5a), comprising; 
a brightness enhancement film layer (101); and 
a photoluminescence conversion film layer (100); 
wherein the photoluminescence conversion film layer (100) comprises a light transmissive binder (Polymerizable Composition, see page 3, ¶ 7) incorporating a narrow-band green-emitting photoluminescence material (Quantum Dots B, see page 2, ¶ 8), and 
wherein the photoluminescence film layer (100) is in direct surface contact (as intended by Sitoh) with the brightness enhancement film layer (101) over the entire area (area between 100 and 101) of the brightness enhancement film (101) with no air gap between the film layers (100-101). 


Regarding claim 19, Saitoh teaches wherein the photoluminescence film layer (100) further comprises particles of a light scattering material (titanium oxide, see page 16, ¶ 9, page 17, ¶ 1), said particles of light scattering material being incorporated in the light transmissive binder as a mixture with the narrow-band green-emitting photoluminescence material (since titanium oxide particle slurry is added to the binder, titanium oxide, see page 16, ¶ 9, page 17, ¶ 1).

Regarding claim 21, Saitoh teaches wherein the narrow-band green-emitting photoluminescence material (Quantum Dots B) has a peak emission wavelength from 530 nm to 545 nm and a FWHM of 50 nm or less (see Emission wavelength of backlight unit, in page 2, ¶ 8).

Regarding claim 23, Saitoh teaches wherein the photoluminescence film layer further comprises a narrow-band red-emitting photoluminescence material (Quantum Dots A, see page 2, ¶ 8) incorporated in the light transmissive binder (Polymerizable Composition) as a mixture with the narrow-band green-emitting photoluminescence material (see page 2, ¶ 8).

Regarding claim 24, Saitoh teaches wherein the narrow-band red-emitting photoluminescence material (Quantum Dots A) has a peak emission wavelength from 600 nm to 650 nm and a FWHM of 50 nm or less (see page 2, ¶ 8).

Regarding claim 26, Saitoh teaches display backlight (wavelength conversion member and liquid crystal panel, see figure 1 and 5a), comprising: 
an excitation source (1a) that generates excitation light with a peak emission wavelength from 445 nm to 465 nm (peak emission in the claimed range is known as wavelength of blue light, and emitted by 1a, see page 12, ¶ 7); and 
a multi-layer wavelength conversion film (100-101) having an area (see area between 100 and 101, not labeled necessarily included in the layers) and being a unitary construction (as intended by Saitoh, see abstract and as seen in fig 5a) comprising:
a light diffusing film layer (Slurry with Titanium oxide, see page 16, ¶ 7 and page 17, ¶ 1) and a photoluminescent layer (100),
wherein the photoluminescence film layer (100) comprises a light transmissive binder (Polymerizable Composition) and a narrow-band green-emitting photoluminescence material (Quantum Dots B, see page 2, ¶ 8),
wherein the narrow-band green-emitting photoluminescence material (Quantum Dots B) is incorporated in the light transmissive binder (since titanium oxide particle slurry is added to the binder, see page 3, ¶ 7); and 
wherein the photoluminescence film layer (100) is in direct surface contact (since they are formed as a laminate, see page) with the light diffusive film layer (binder) over the entire area of the light diffusive film layer (area between titanium oxide layer and 100) with no air gap between the film layers (as seen in fig 5a).

Regarding claim 27, Saitoh teaches wherein the photoluminescence film layer (100) further comprises particles of a light scattering material (titanium oxide, see page 16, ¶ 7 and page 17, ¶ 1), said particles of light scattering material being incorporated in the light transmissive binder as a mixture with the narrow-band green-emitting photoluminescence material (since titanium oxide particle slurry is added to the binder, see page 16, ¶ 7 and page 17, ¶ 1).

Regarding claim 29, Saitoh teaches wherein the narrow-band green-emitting photoluminescence material (Quantum Dots B) has a peak emission wavelength from 530 nm to 545 nm and a FWHM of 50 nm or less (see Emission wavelength of backlight unit, in see page 2, ¶ 8).

Regarding claim 31, Saitoh teaches wherein the photoluminescence film layer further comprises a narrow-band red-emitting photoluminescence material (Quantum Dots A, page 2, ¶ 8) incorporated in the light transmissive binder (Polymerizable Composition) as a mixture with the narrow-band green-emitting photoluminescence material (page 2, ¶ 8).

Regarding claim 32, Saitoh teaches wherein the narrow-band red-emitting photoluminescence material (Quantum Dots A) has a peak emission wavelength from 600 nm to 650 nm and a FWHM of 50 nm or less (page 2, ¶ 8).

Regarding claim 34, Saitoh teaches method of manufacture of a multi-layer wavelength conversion film (wavelength conversion member, see figure 1 and 5a) for a display backlight (wavelength conversion member and liquid crystal panel), the multi-layer wavelength conversion film (100-101) having an area (area between 100-101) and being a unitary construction (as intended by Saitoh, see abstract and as seen in fig 5a) and comprising: 
a selected one of a brightness enhancement film layer (101) and a light diffusive film layer (Slurry with Titanium oxide, see page 16, ¶ 7 and page 17, ¶ 1); and 
a photoluminescence film layer (101); 
wherein the photoluminescence film layer (101) comprises a light transmissive binder (Polymerizable Composition, see page 3, ¶ 7) incorporating a narrow-band green-emitting photoluminescence material (Quantum Dots B, page 2, ¶ 8), 
the method comprising: 

fabricating the photoluminescence film layer (100) in direct surface contact (as intended by Sitoh) with the selected one of 
the brightness enhancement film layer (101) or 
the light diffusive film layer over the entire area of the brightness enhancement film layer or 
the light diffusive film layer with no air gap between the film layers, or 

fabricating the photoluminescence film layer separately from the selected one 
of the brightness enhancement film layer or 
the light diffusive film layer and bonding the photoluminescence film layer to the selected one of the brightness enhancement film layer or 
the light diffusive film layer over the entire area of the brightness enhancement film layer or 
the light diffusive film layer with no intervening layer or 
air interface between the film layers.

Regarding claim 35, Saitoh teaches comprising fabricating the photoluminescence film layer (100) directly onto the selected one of 
the brightness enhancement film layer (101) or 
the light diffusive film layer 
by screen printing or slot die coating (see page 4, ¶ 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh in view of Yamamoto et al. (US 20200091121 A1, hereinafter, “Yamamoto”, newly cited by the Examiner).

Regarding claim 22, Saitoh teaches wherein the narrow-band green-emitting photoluminescence material comprises at least one of: SrGa2S4: Eu, and P-SiAlON.
Yamamoto teaches excitation source (light-emitting device 100, see figure 2b);
wherein the narrow-band green-emitting photoluminescence material (green phosphor, see fig 2b) comprises at least one of: SrGa2S4: Eu, and P-SiAlON (see ¶ 89).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the green-emitting photoluminescence material of Yamamoto into the teachings of Saitoh in order to provide excellent color reproducibility and that can be easily miniaturized. One of ordinary skill would have been motivated to make this modification to enhance the efficiency of the light-emitting device.

Regarding claim 30, Saitoh teaches wherein the narrow-band green-emitting photoluminescence material comprises at least one of: SrGa2S4: Eu, and P-SiAlON.
Yamamoto teaches excitation source (light-emitting device 100, see figure 2b);
wherein the narrow-band green-emitting photoluminescence material (green phosphor, see fig 2b) comprises at least one of: SrGa2S4: Eu, and P-SiAlON (see ¶ 89).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the green-emitting photoluminescence material of Yamamoto into the teachings of Saitoh in order to provide excellent color reproducibility and that can be easily miniaturized. One of ordinary skill would have been motivated to make this modification to enhance the efficiency of the light-emitting device

Claims 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh in view of Song et al. (US 20180210125 A1, hereinafter “Song”, cited in IDS filed 10/7/2021).

Regarding claim 20, Saitoh does not explicitly teach wherein the particles of light scattering material (titanium oxide) are selected from the group consisting of: zinc oxide (ZnO); silicon dioxide (SiO2); titanium dioxide (TiO2) (titanium oxide, see page 16, ¶ 9, page 17, ¶ 1); magnesium oxide (MgO); barium sulfate (BaSO4); aluminum oxide (A1203) and combinations thereof.
Song teaches a display backlight (backlight unit 1001, see figure 6) having a photoluminescent wavelength conversion layer (first wavelength converter 110 and second wavelength converter 120) with particles of light scattering material (metal particles 110c);
 wherein the particles of light scattering material (110c) are selected from the group consisting of: zinc oxide (ZnO); silicon dioxide (SiO2) (silicon dioxide, see ¶ 73); titanium dioxide (TiO2); magnesium oxide (MgO); barium sulfate (BaSO4); aluminum oxide (A1203) (be aluminum oxide, see ¶ 73) and combinations thereof.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate light scattering particles of Song into the teachings of Saitoh in order to scattering light in a long wavelength band such as green light and/or red light, without substantially scattering light in a short wavelength band such as blue light. One of ordinary skill would have been motivated to make this modification to further increase the color conversion efficiency of the wavelength conversion member.

Regarding claim 28, Saitoh does not explicitly teach wherein the particles of light scattering material (titanium oxide) are selected from the group consisting of: zinc oxide (ZnO); silicon dioxide (SiO2); titanium dioxide (TiO2) (see page 16, ¶ 7 and page 17, ¶ 1); magnesium oxide (MgO); barium sulfate (BaSO4); aluminum oxide (A1203) and combinations thereof.
Song teaches a display backlight (backlight unit 1001, see figure 6) having a photoluminescent wavelength conversion layer (first wavelength converter 110 and second wavelength converter 120) with particles of light scattering material (metal particles 110c);
 wherein the particles of light scattering material (110c) are selected from the group consisting of: zinc oxide (ZnO); silicon dioxide (SiO2) (silicon dioxide, see ¶ 73); titanium dioxide (TiO2); magnesium oxide (MgO); barium sulfate (BaSO4); aluminum oxide (A1203) (be aluminum oxide, see ¶ 73) and combinations thereof.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate light scattering particles of Song into the teachings of Saitoh in order to scattering light in a long wavelength band such as green light and/or red light, without substantially scattering light in a short wavelength band such as blue light. One of ordinary skill would have been motivated to make this modification to further increase the color conversion efficiency of the wavelength conversion member.

Allowable Subject Matter
Claims 25 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 25, although Saitoh teaches the display backlight as disclosed in claim 1 above, the prior art the prior art of the record fails to teach wherein the narrow-band red-emitting photoluminescence material comprises at least one of: K2SiF6: Mn4+, K2TiF6: Mn4+, CaSeS: Eu, and MSeixSx: Eu where M is at least one of Mg, Ca, Sr, and Ba.. 

Regarding claim 33, although Saitoh teaches the display backlight as disclosed in claim 1 above, the prior art the prior art of the record fails to teach wherein the narrow-band red-emitting photoluminescence material comprises at least one of: K2SiF6: Mn4+, K2TiF6: Mn4+, CaSeS: Eu, and MSeixSx: Eu where M is at least one of Mg, Ca, Sr, and Ba.. 

Response to Arguments
Applicant’s arguments with respect to claims 15 and 19-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/           Primary Examiner, Art Unit 2875